        Case 1:20-cv-00534-AWI-SAB Document 73 Filed 02/26/21 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                              )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER REGARDING PLAINTIFF’S MOTION
13          v.                                            RELATING TO EXHAUSTION OF
                                                      )   ADMINISTRATIVE REMEDIES
14                                                    )
     KING CLARK, et al.,
                                                      )   (ECF No. 71)
15                                                    )
                    Defendants.                       )
16                                                    )

17          Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion regarding exhaustion of the administrative

20   remedies, filed February 25, 2021.

21          On February 8, 2021, the Court issued the discovery and scheduling order and set the deadline

22   to file any exhaustion-related motion for summary judgment on or before May 8, 2021. (ECF No. 66.)

23          In the instant motion, Plaintiff submits that “[i]t is unclear if the court is asking for proof of

24   exhausted 602 and evidence of attempted exhaustion of other 602s relevant to this case….” (ECF No.

25   71 at 1.) Plaintiff is advised the failure to exhaust is an affirmative defense, and Defendants bear the

26   burden of raising and proving the absence of exhaustion. Jones v. Bock, 549 U.S. 199, 216 (2007);
27   Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014). Therefore, it is not necessary to plead or

28   demonstrate exhaustion of the administrative remedies. If Defendants file a motion for summary

                                                          1
        Case 1:20-cv-00534-AWI-SAB Document 73 Filed 02/26/21 Page 2 of 2



1    judgment based on the failure to exhaust the administrative remedies, Plaintiff may at that time present

2    his arguments and evidence in opposition. Accordingly, Plaintiff’s motion relating to exhaustion of

3    the administrative remedies is disregarded as unnecessary.

4
5    IT IS SO ORDERED.

6    Dated:    February 26, 2021
7                                                      UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
